Citation Nr: 1416693	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-43 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Continued entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) on or after July 1, 2010.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to December 1991 and from June 1999 to April 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VA paperless claims processing system contains an electronic copy of a March 2014 Appellant's Brief submitted by the Veteran's representative.  The Veterans Benefit Management System (VBMS) does not include any additional documents pertinent to the present appeal.

The RO denied that Veteran's longstanding claim for TDIU in a rating decision dated in February 2013.  The Board finds that the claim for TDIU was part and parcel of the Veteran's previously appealed claim for a higher initial rating for residuals, prostate cancer status post radiation therapy, with erectile dysfunction, and generalized testicular pain, for which he was awarded the highest available schedular rating (after a period of recovery for which he was rated as 100 percent disabled) of 60 percent in January 2013, effective from July 1, 2010; and additionally that the claim for a TDIU was part and parcel of the claim for continuation of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) for the period since July 1, 2010.  

Accordingly, the matter of entitlement to a TDIU is within the Board's jurisdiction as part and parcel of claims for which a timely notice of disagreement and a VA Form 9 have been received.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record).  A claimant need not specifically mention TDIU in order to appeal those issues to the Board; rather, the Board must address all issues reasonably raised by a liberal reading of the appeal.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s)); Carpenter v. West, 11 Vet. App. 140, 146-47 (1998).  

Further, when a claimant seeks an increased disability rating, "the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than that maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Roberson v. Principi, 251 F.3d 1378 (Fed.Cir.2001) (VA must consider TDIU when a veteran makes a claim for the highest rating possible and submits evidence of a medical disability and of unemployment).  Under these circumstances, the issue of whether the Veteran's service-connected disabilities caused complete unemployment and entitled him to SMC is within the Board's authority to address.  See Roberson and Carpenter, both supra; see also Collaro v. West, 136 F.3d 1304, 1309 (Fed.Cir.1998) (the statutory scheme of appeal contemplates that appellant will "cut through the rough stone of his NOD to reveal the statutory and constitutional radix of his issue that lay within").


FINDINGS OF FACT

1.  For the period from July 1, 2010, to March 16, 2011, the Veteran's residuals of prostate cancer constituted a single disability rated as 60 percent disabling that at least as likely as not precluded the Veteran from securing or maintaining substantially gainful employment.

2.  For the period from July 1, 2010, to March 16, 2011, the Veteran had additional disabilities (aside from residuals of prostate cancer) for which a combined rating of at least 60 percent was in effect.

3.  Since March 17, 2011, the Veteran had disability attributable to an in-service shooting, including PTSD and the physical residuals of having been shot with three bullets, rated as 60 percent or greater, and which at least as likely as not precluded the Veteran from securing or maintaining substantially gainful employment.

4.  For the period since March 17, 2011, the Veteran had additional disability (aside from that arising due to an in-service shooting) for which a combined rating of at least 60 percent was in effect.


CONCLUSIONS OF LAW

1.  TDIU based on the Veteran's residuals of prostate cancer is granted for the period from July 1, 2010, to March 16, 2011.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.16(a) (2013).

2.  TDIU based on the Veteran's physical and psychiatric disability resulting from an in in-service incident in which he was assaulted and sustained three bullet wounds is granted for the period from March 17, 2011.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.16(a) (2013).

3.  For the full period from July 1, 2010, forward, continuation of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350(i), 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks restoration of SMC pursuant 38 U.S.C.A. § 1114(s) since July 1, 2010.  The RO provided all required notice of the rating reduction at issue in this appeal, including January 2010 notification of the proposed reduction and a period of 60 days for the Veteran to respond before the reduction was to take effect.  See 38 C.F.R. § 3.105(e) (the beneficiary will be notified and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level).

The Veteran's service-connected disabilities and associated disability ratings as currently in effect and listed on the most recently issued ratings code sheet, with the associated VA disability ratings codes, are as follows:

Rating Code 9411
POST TRAUMATIC STRESS DISORDER, WITH MAJOR DEPRESSIVE DISORDER Service Connected, Peacetime, Incurred Static Disability
50% from 03/17/2011
70% from 01/24/2013

Rating Code 7528
RESIDUALS, PROSTATE CANCER STATUS POST RADIATION THERAPY, WITH ERECTILE DYSFUNCTION, AND GENERALIZED TESTICULAR PAIN Service Connected, Gulf War, Incurred Static Disability
100% from 04/17/2009
60% from 07/01/2010

Rating Code 6847
OBSTRUCTIVE SLEEP APNEA Service Connected, Gulf War, Incurred Static Disability
50% from 04/17/2009

Rating Code 5201-5206
RESIDUALS, STATUS POST OPEN FRACTURE, RIGHT DISTAL HUMERUS (ALSO CLAIMED AS RIGHT ELBOW INJURY AND RIGHT ARM, DECREASE OF RANGE, MOBILITY AND STRENGTH AND IMPLANT OF HARDWARE) Service Connected, Gulf War, Incurred Static Disability
10% from 04/17/2009
30% from 10/26/2010

Rating Code 5242
LUMBAR AND THORACIC SPONDYLOSIS (CLAIMED AS LOW BACK PAIN) Service Connected, Gulf War, Incurred Static Disability
10% from 04/17/2009
20% from 10/26/2010

Rating Code 7101
HYPERTENSION Service Connected, Gulf War, Incurred Static Disability
10% from 04/17/2009

Rating Code 7329
STATUS POST TRANSVERSE COLON SEGMENT RESECTION AND ANASTOMOSIS WITH RESIDUAL SCAR (CLAIMED AS OPEN WOUND, ABDOMINAL SCAR) Service Connected, Gulf War, Incurred Static Disability
10% from 04/17/2009

Rating Code 7801
SCAR, STATUS POST BENIGN SKIN NEOPLASM EXCISION, RIGHT LOWER ABDOMEN Service Connected, Gulf War, Incurred Static Disability
0% from 04/17/2009
10% from 10/26/2010

Rating Code 7800
SCAR, STATUS POST EXCISION, BENIGN SKIN NEOPLASM ON THE FACE Service Connected, Gulf War, Incurred Static Disability
0% from 04/17/2009

Rating Code 7802
SUPERFICIAL SCAR, STATUS POST BENIGN SKIN NEOPLASM EXCISION, RIGHT LOWER ABDOMEN Service Connected, Gulf War, Incurred Static Disability
0% from 10/26/2010

COMBINED EVALUATION FOR COMPENSATION:
100% from 04/17/2009
90% from 07/01/2010
100% from 03/17/2011

SPECIAL MONTHLY COMPENSATION:
S-1 Entitled to special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) on account of Gleason 6 prostate adenocarcinoma a single disability upon which a total individual unemployability rating is based and additional service-connected disabilities of residuals, status post open fracture, right distal humerus (also claimed as right elbow injury), independently ratable at 60 percent or more from 04/17/2009 to 07/01/2010.

K-1 Entitled to special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ from 05/05/2009.

Effective July 1, 2010, the RO discontinued the Veteran's entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s), on the basis that he no longer had a rating of 100 percent for a single service-connected disability and an additional combined rating of at least 60 percent for additional service-connected disabilities.

38 U.S.C.A. § 1114(s) provides, in pertinent part, as follows:

If the veteran has a service-connected disability rated as total, and 

(1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or,
 
(2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound, 

then the monthly compensation shall be [a fixed sum as adjusted over time by Congress].  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.

It is 38 U.S.C.A. § 1114(s)(1) that will be the focus of the Board's analysis below.

With respect to what is regarded as a single disability, the Board notes that pursuant to 38 C.F.R. § 4.16(a)(2), all disability arising from a common etiology or a single accident will be considered a single disability in determining whether the schedular criteria for TDIU are met.  Here, the Veteran was subject to an in-service assault by shooting in which he incurred a service-connected bullet wound to the right distal humerus; a bullet wound giving arise to the need for a transverse colon resection and other surgery, the residuals of which are service-connected, as indicated above; and service-connected PTSD.  

TDIU based on a single disability may constitute a disability rated as totally disabling for the purpose of SMC. See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s)).  

With respect to combined ratings, the method by which such ratings are combined is not through simple addition, but rather by use of the Combined Ratings Table as set forth at 38 C.F.R. § 4.25.

In pertinent part, the schedular criteria for TDIU are met when the rating for a single disability is 60 percent or greater and the Veteran is unable to secure or maintain substantial gainful employment by reason of that disability.  38 C.F.R. § 4.16(a).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Here, for the period prior to that for which service connection for PTSD is in effect, but after which the initial 100 percent rating for residuals of prostate cancer was reduced to 60 percent, i.e. from July 1, 2010, to March 16, 2011, the Board finds that the Veteran was unable to secure or maintain substantially gainful employment by reason of his service-connected residuals of prostate cancer.  The Board premises this finding in large part on the results of a February 2011 VA examination.  The examiner noted that the Veteran's residuals of prostate cancer resulted in impairment of usual activities of daily living, including severe impairment of the Veteran's ability to toilet.  The examiner also commented that the Veteran still experienced testicular and rectal pains and that he had to change pads frequently.  The Board finds that, with this extent of impairment due to residuals of prostate cancer, it is at least as likely as not that the Veteran was unable to secure or maintain a substantially gainful occupation for the period from July 1, 2010, to March 16, 2011.  Moreover, a single disability rated as 60 percent disabling satisfies the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Accordingly, TDIU for this period is warranted, and for purposes of determining entitlement to SMC, the Veteran has a single disability rated as totally disabling.  Bradley, 22 Vet. App. at 283.

It is also evident, by application of the combined ratings table as set forth at 38 C.F.R. § 4.25, for the period from July 1, 2010, to March 16, 2011, the Veteran has an additional combined service-connected disability (excluding residuals of prostate cancer) in excess of 60 percent disabling. 

For the period from July 1, 2010, to March 16, 2011, the Veteran has a single disability rated as totally disabling and an additional combined disability rating of at least 60 percent, and thus, continuation of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted.

For the period since March 17, 2011, the Veteran has been in receipt of disability ratings in excess of 60 percent for those impairments resulting from a single accident, i.e., the in-service incident in which he incurred three bullet wounds, resulting in PTSD, a right arm disability, and residuals of a resection of the transverse colon segment and anastomosis with residual scar.  The Board finds that this single disability as defined under 38 C.F.R. § 4.16(a) results in the Veteran being unable to secure or maintain substantially gainful employment.  This finding is based in significant part on a January 2013 report of VA psychiatric examination, in which the examiner opined that the current primary reason the Veteran cannot work is his PTSD.

In addition, for the period since March 17, 2011, the Veteran is in receipt of compensation in excess of 60 percent for other service-connected disabilities (aside from those arising to the in-service shooting), including his service-connected residuals of prostate cancer, which are by themselves rated as 60 percent disabling.

As the Veteran has a single disability rated as totally disabling and additional disability rated as 60 percent disabling or higher for the period since March 17, 2011, continuation of SMC pursuant to 38 U.S.C.A. § 1114(s) is also warranted.

To the extent there remains any doubt as to the Veteran's entitlement to the benefits discussed above, the benefit of the doubt rule has been resolved in the Veteran's favor.  Because the benefit sought on appeal is granted in full, no discussion of whether VA's duty to notify and assist has been satisfied is necessary.


ORDER

TDIU based on the Veteran's residuals of prostate cancer is granted for the period from July 1, 2010, to March 16, 2011.
TDIU based on the Veteran's physical and psychiatric disability resulting from an in-service incident in which he was assaulted and sustained three bullet wounds is granted for the period from March 17, 2011.

Restoration of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) for the period since July 1, 2010, is granted.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


